Citation Nr: 1204800	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-29 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986 and from March 1987 to March 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claim.  

The Board notes that the Veteran perfected an appeal concerning the initial 20 percent rating assigned to his service-connected lumbar spine disability in an April 2004 rating decision.  See April 2006 VA Form 9.  He subsequently indicated that a rating increase to 40 percent effective October 29, 2007 would be a complete grant of benefits on that issue.  See January 2008 VA Form 21-4138; January 2008 Decision Review Officer (DRO) Conference Report.  The rating assigned for the Veteran's lumbar spine disability was thereafter increased to 40 percent, effective October 29, 2007.  See January 2008 DRO decision.  Based on the foregoing, that issue is no longer before the Board for appellate review.  

The Veteran requested a Board hearing when he perfected his appeal concerning his claim for entitlement to a TDIU.  See September 2008 VA Form 9.  A Board hearing was thereafter scheduled for September 2010 but the Veteran withdrew his request prior to this date.  See August 2010 letter.  

Additional evidence was submitted by the Veteran's representative after the issuance of the August 2008 statement of the case.  In a November 2011 statement, the Veteran's representative advised that the Veteran was waiving consideration by the agency of original jurisdiction (AOJ).  As such, the Board may consider this additional evidence.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the AOJ.  See VA Form 21-8940.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  The Board also interprets the Veteran's April 2009 VA Form 9, in which he indicated that he wanted to appeal "all of my disabilities," as an attempt to claim increased ratings for his service-connected tinnitus, hearing loss, residuals of a spider bite on neck, and right thigh scar, which are the only service-connected disabilities not readjudicated by the RO since service connection was originally established.  These issues are also referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issue on appeal.  

The RO obtained an opinion in April 2008 regarding the effect of the Veteran's lumbar spine disability on his ability to work.  The Veteran, however, is service-connected for several other disabilities and no opinion has been rendered as to the combined effects of all of the Veteran's service-connected disabilities on his employability.  In light of the foregoing, another opinion is required to address the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  This is also important given the pending claims for increased ratings being referred to the AOJ, see Rice v. Shinseki, 22 Vet. App. 447 (2009), a September 2004 finding by the Veteran's Vocational Rehabilitation Counselor (VRC) that he had a serious employment handicap, see VA Form 28-1902b, and the fact that it appears the Veteran's vocational rehabilitation program was discontinued effective March 10, 2010 because he was not able to consider a return to work due to his belief that he was unemployable.  See March 2010 letter.

Review of the claims folder reveals that there may be outstanding VA treatment records.  An August 2004 record from the VAMC in Portland, Oregon, indicates that the Veteran was moving and was going to establish care at the Roseburg VAMC.  No records from Roseburg, however, appear in the claims folder.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While the Board acknowledges that it is unclear whether records from Roseburg exist, as the claim is being remanded for an additional opinion, efforts should be made by the RO/AMC to obtain any treatment records from this facility.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for any of his service-connected disabilities since April 2006.  After securing the necessary release, the RO should obtain these records as well as complete treatment records from the Roseburg VAMC.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (lumbar spine, evaluated as 40 percent disabling; right wrist, bilateral knees, tinnitus, peripheral neuropathy and allodynia to right inguinal area and medial right thigh as residual of orchiectomy, each evaluated as 10 percent disabling; and hearing loss, surgical removal of right testicle, left testicle torsion, residual of spider bite on neck, and scar on thigh, residual of cyst excision, each evaluated as noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Finally, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



